CaSe: lZlS-CV-Oll42-CAB DOC #Z 22 Filed: 01/24/19 l Of 1. Page|D #Z 123

IN THE UNI'I'ED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
BRENDA BICKERSTAFF, ) Case No. 1:18-cv-1142
)
Plaintiff, ) JUDGE CHRISTOPHER A. BOYKO
)
v. ) MAGISTRATE JUDGE
) THOMAS M. PARKER
CUYAHOGA COUNTY, )
el aI., )
) ORDER
Defendants. )

On January 4, 2019, the court ordered plaintiff Brenda Bickerstaff to serve defendants
Daniel J. McCandless, Delonzo Goshen, Donald Nuti, and Timothy McKenzie (the “offlcer
defendants”) on or before February 18, 2019. ECF Doc. 18. Bickerstaff has moved for an order
appointing a special process server to serve the officer defendants ECF Doc. 21. The Federal
Rules of Civil Procedure do not require a court order for a plaintiff to hire a process server. See
Fed. R. Civ. P. 4(c)(2) (stating only that “[a]ny person who is at least 18 years old and not a party
may serve a summons and complaint”). Accordingly, Bickerstaff's motion is DENIED AS

UNNECESSARY.

IT IS SO ORDERED.

Dated: Janualy 24, 2019

      

United States agistrate Judge

